Cite as: 578 U. S. ____ (2016)           1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
   SCOTT KERNAN, SECRETARY, CALIFORNIA DE-
    PARTMENT OF CORRECTIONS AND REHABIL-
        ITATION v. ANTONIO A. HINOJOSA

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 15–833    Decided May 16, 2016


   PER CURIAM.
   The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) requires a state prisoner seeking federal
habeas relief first to “exhaus[t] the remedies available in
the courts of the State.” 28 U.S. C. §2254(b)(1)(A). If the
state courts adjudicate the prisoner’s federal claim “on the
merits,” §2254(d), then AEDPA mandates deferential,
rather than de novo, review, prohibiting federal courts
from granting habeas relief unless the state-court decision
“was contrary to, or involved an unreasonable application
of, clearly established Federal law,” §2254(d)(1), or “was
based on an unreasonable determination of the facts,”
§2254(d)(2). The Ninth Circuit in this case decided that
the Supreme Court of California’s summary denial of a
habeas petition was not “on the merits,” and therefore
AEDPA’s deferential-review provisions did not apply. We
summarily reverse.
   Respondent Antonio Hinojosa was serving a 16-year
sentence for armed robbery and related crimes when,
in 2009, California prison officials “validated” him as a
prison-gang associate and placed him in a secured housing
unit. At the time of Hinojosa’s offense and conviction,
California law had permitted prisoners placed in a secured
housing unit solely by virtue of their prison-gang affilia-
tions to continue to accrue good-time credits. See Cal.
Penal Code Ann. §2933.6 (West 2000). In 2010, the Cali-
fornia Legislature amended the law so that prison-gang
2                       KERNAN v. HINOJOSA

                               Per Curiam

associates placed in a secured housing unit could no longer
earn future good-time credits, although they would retain
any credits already earned. §2933.6(a) (West Supp. 2016).
  Hinojosa filed a state habeas petition, arguing (as rele-
vant here) that applying the new law to him violated the
Federal Constitution’s prohibition of ex post facto laws.
See Art. I, §10, cl. 1; Weaver v. Graham, 450 U.S. 24
(1981). The Orange County Superior Court denied the
claim “on grounds petitioner has not sought review of his
claim of error in the proper judicial venue.” App. to Pet.
for Cert. 44a. The court explained:
          “ ‘Although any superior court has jurisdiction to en-
       tertain and adjudicate a petition for writ of habeas
       corpus, it does not follow that it should do so in all in-
       stances.’ Challenges to conditions of an inmate’s con-
       finement should be entertained by the superior court
       of county wherein the inmate is confined. (Griggs v.
       Superior Court (1976) 16 Cal. 3d 341, 347.)
          “The petition for writ of habeas corpus is DENIED.”
       Id., at 44a–45a.1
  Rather than file a new petition in the correct venue
(Kings County Superior Court), Hinojosa turned to the
appellate court, which summarily denied his petition.
Instead of appealing that denial, see Cal. Penal Code Ann.
§1506 (West Supp. 2016), Hinojosa sought an original writ
of habeas corpus in the Supreme Court of California, see
Cal. Const., Art. 6, §10, which summarily denied relief

——————
    1 InGriggs v. Superior Ct. of San Bernardino Cty., 16 Cal. 3d 341,
347, 546 P.2d 727, 731 (1976), the Supreme Court of California stated
that “[a]s a general rule,” if a prisoner files a habeas petition challeng-
ing the conditions of his confinement in a county other than the one in
which he is confined, the court should not deny the petition unless it
fails to state a prima facie case. In this case, however, there is no hint
in the opinion of the Superior Court that it followed this approach, and
petitioner does not claim that it did.
                 Cite as: 578 U. S. ____ (2016)           3

                          Per Curiam

without explanation.
  A petition for federal habeas relief followed. Adopting
the Magistrate Judge’s findings and recommendation, the
District Court denied Hinojosa’s ex post facto claim under
AEDPA’s deferential review. A Ninth Circuit panel re-
versed. Hinojosa v. Davey, 803 F.3d 412 (2015). Citing
our decision in Ylst v. Nunnemaker, 501 U.S. 797 (1991),
the panel “looked through” the Supreme Court of Califor-
nia’s summary denial to the last reasoned decision adjudi-
cating Hinojosa’s claim: the Superior Court’s dismissal for
improper venue. The panel reasoned that the Superior
Court’s decision “is not a determination ‘on the merits’ ”
and that as a result it was “not bound by AEDPA.” 803
F.3d, at 419. Having thus freed itself from AEDPA’s
strictures, the court granted Hinojosa’s petition for habeas
relief.
  We reverse. In Ylst, we said that where “the last rea-
soned opinion on the claim explicitly imposes a procedural
default, we will presume that a later decision rejecting the
claim did not silently disregard that bar and consider the
merits.” 501 U.S., at 803. We adopted this presumption
because “silence implies consent, not the opposite—and
courts generally behave accordingly, affirming without
further discussion when they agree, not when they disa-
gree, with the reasons given below.” Id., at 804. But we
pointedly refused to make the presumption irrebuttable;
“strong evidence can refute it.” Ibid.
  It is amply refuted here. Improper venue could not
possibly have been a ground for the high court’s summary
denial of Hinojosa’s claim. There is only one Supreme
Court of California—and thus only one venue in which
Hinojosa could have sought an original writ of habeas
corpus in that court. Under these circumstances, it cannot
be that the State Supreme Court’s denial “rest[ed] upon
the same ground” as the Superior Court’s. Id., at 803. It
quite obviously rested upon some different ground. Ylst’s
4                       KERNAN v. HINOJOSA

                               Per Curiam

“look-through” approach is therefore inapplicable.2
   Hinojosa resists this conclusion, remarking that “a
reviewing court has discretion to deny without prejudice a
habeas corpus petition that was not filed first in a proper
lower court.” In re Steele, 32 Cal. 4th 682, 692, 85 P.3d
444, 449 (2004) (emphasis added). But there is no indica-
tion that the summary denial here was without prejudice,
thus refuting Hinojosa’s speculation.
   Containing no statement to the contrary, the Supreme
Court of California’s summary denial of Hinojosa’s petition
was therefore on the merits. Harrington v. Richter, 562
U.S. 86, 99 (2011). Accordingly, the Ninth Circuit should
have reviewed Hinojosa’s ex post facto claim through
AEDPA’s deferential lens. And although we express no
view on the merits of that claim, we note that the Ninth
Circuit has already held that state-court denials of claims
identical to Hinojosa’s are not contrary to clearly estab-
lished federal law. See Nevarez v. Barnes, 749 F.3d 1124
(CA9 2014); see also In re Efstathiou, 200 Cal. App. 4th
725, 730–732, 133 Cal. Rptr. 3d 34, 37–40 (2011); In re
Sampson, 197 Cal. App. 4th 1234, 1240–1244, 130 Cal.
Rptr. 3d 39, 43–46 (2011). The panel below recognized as
much: “If AEDPA applies here, we are bound by our deci-
sion in Nevarez and must affirm the district court’s denial
of Hinojosa’s petition.” 803 F.3d, at 418. AEDPA applies
here.
   The petition for a writ of certiorari and Hinojosa’s mo-
tion for leave to proceed in forma pauperis are granted,
and the judgment of the Court of Appeals for the Ninth
Circuit is reversed.
                                            It is so ordered.
——————
   2 Alternatively, if the Superior Court in fact followed Griggs’ instruc-

tions and silently concluded that the claim did not state a prima facie
case for relief, see n. 1, supra, the decision of the Supreme Court of
California would still be a decision on the merits, and the AEDPA
standard of review would still apply.
                 Cite as: 578 U. S. ____ (2016)           1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
   SCOTT KERNAN, SECRETARY, CALIFORNIA DE-
    PARTMENT OF CORRECTIONS AND REHABIL-
        ITATION v. ANTONIO A. HINOJOSA

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 15–833   Decided May 16, 2016


   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
joins, dissenting.
   When faced with a state-court order that denies a ha-
beas petition without explanation, this Court has long pre-
sumed that the order agrees with the “last reasoned state-
court opinion” in the case unless there is “strong evidence”
to the contrary. Ylst v. Nunnemaker, 501 U.S. 797, 804–
805 (1991). In this case, the parties agree that a Califor-
nia Superior Court denied a petition for improper venue
because it was filed in the wrong county. The California
Supreme Court later denied the same petition for no ex-
plained reason. Applying Ylst’s commonsense presump-
tion, it is “most improbable” that the California Supreme
Court’s unexplained order disagreed with the Superior
Court’s reasoned order. Id., at 804. We should therefore
presume that the California Supreme Court denied Anto-
nio Hinojosa’s habeas petition because he filed the first
one in the wrong county.
   The Court, however, believes there is strong evidence to
the contrary—for two inexplicable reasons. The first
reason—the California Supreme Court could not have
denied the petition for “improper venue” because there is
only one California Supreme Court, ante, at 3—is a straw
man, and a poorly constructed one at that. Obviously the
California Supreme Court did not deny Hinojosa’s petition
because he filed it in the wrong State Supreme Court. But
it easily could have denied his petition because it agreed
2                       KERNAN v. HINOJOSA

                       SOTOMAYOR, J., dissenting

with the Superior Court’s conclusion that he filed the first
petition in the wrong county. See In re Steele, 32 Cal. 4th
682, 692, 85 P.3d 444, 449 (2004). That possibility be-
comes even more likely in light of California’s atypical
habeas rules, which treat an original habeas petition to
the California Supreme Court as the commonplace method
for seeking review of a lower court’s order. See Carey v.
Saffold, 536 U.S. 214, 221–222 (2002).* By issuing a
silent order after reviewing the lower court’s reasoned
decision, the California Supreme Court presumably denied
Hinojosa’s petition on the same ground. Cf. Ylst, 501
U.S., at 800 (applying its presumption on an identical
posture out of California).
   The majority’s second reason is even flimsier. The
majority suggests that the California Supreme Court’s
order did not include the words “without prejudice” and
therefore could not have agreed with the Superior Court’s
denial—which the majority assumes was without preju-
dice. Ante, at 4. But as the majority quotes, the Superior
Court simply “ ‘DENIED’ ” the petition; neither it nor the
California Supreme Court “DENIED” it “without preju-
dice.” Ante, at 2, 4. It is mindboggling how one opinion
necessarily disagrees with another opinion merely because
it omits language that the other opinion also lacks.
   I would hold, as the Ninth Circuit did, that the Califor-
nia Supreme Court presumably agreed with the reasoning
of the Superior Court. See Ylst, 501 U.S., at 804. At the
very least, I would not hold that there is such “strong
evidence” to the contrary that we should summarily re-
verse the Ninth Circuit’s interpretation of the California
——————
  * Contrary to the majority’s characterization, Hinojosa did not file his
petition “[i]nstead of appealing” the lower court’s denial, ante, at 2—his
petition was itself his appeal. See Carey, 536 U.S., at 225 (calling an
original habeas petition and the alternative “petition for hearing”
“interchangeable” methods of appeal, “with neither option bringing
adverse consequences to the petitioner”).
                 Cite as: 578 U. S. ____ (2016)          3

                  SOTOMAYOR, J., dissenting

Supreme Court’s order—and, in the process, reverse the
Ninth Circuit’s separate conclusion that Hinojosa’s incar-
ceration had been unconstitutionally extended.